IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00101-CR

TYRONE RADALE SHEPARD,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 17-04108-CRF-272


                          MEMORANDUM OPINION

      Tyrone Shepard has filed a pro se “Notice of Appeal.” Citing article 44.02 of the

Code of Criminal Procedure, Shepard appeals what he describes as “a matter which has

been raised by written motion filed prior to tried [sic].” See generally TEX. CODE CRIM.

PROC. ANN. art. 44.02 (West 2006). Shepard states that whenever a request for a court

reporter is made, the refusal to furnish the court reporter and require a transcription of

the proceedings is per se prejudicial. Shepard prays that this Court order the court
reporter and court coordinator of the trial court to “provide all testimony and evidence

adduced in shorthand or by any method to record all proceedings held in this cause.”

        The right of appeal in criminal cases is conferred by the Legislature, and a

defendant may appeal only from judgments of conviction or interlocutory orders

authorized as appealable. See TEX. CODE CRIM. PROC. ANN. art. 44.02; TEX. R. APP. P.

25.2(a)(2); see also Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014) (“‘[T]he

standard for determining jurisdiction is not whether the appeal is precluded by law, but

whether the appeal is authorized by law.’” (quoting Abbott v. State, 271 S.W.3d 694, 696-

97 (Tex. Crim. App. 2008))). Shepard is not appealing from a judgment of conviction or

an appealable interlocutory order; therefore, we have no jurisdiction over his appeal.1 See

Ragston, 424 S.W.3d at 52; see also Abbott, 271 S.W.3d at 696-97. Accordingly, this appeal

is dismissed.




                                                          REX D. DAVIS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 28, 2018
Do not publish
[CR25]



1And to the extent Shepard is seeking mandamus relief against the court reporter or court coordinator of
the trial court, we have no jurisdiction to issue a writ of mandamus against a court reporter or court
coordinator unless such is necessary to enforce our jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West
Supp. 2017); In re Strickhausen, 994 S.W.2d 936, 936 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).

Shepard v. State                                                                                     Page 2